             Case 7:21-mj-02676-UA Document 6 Filed 03/23/21 Page 1 of 1




Via E-mail and ECF
                                                             March 23, 2021
Honorable Judith C. McCarthy
Magistrate Judge                                            SO ORDERED:
U.S. District Court, SDNY                                   Application granted.
300 Quarropas Street
White Plains, New York 10601                               _____________________________
                                                             _____________________        3-23-21
                                                           JUDITH C. McCARTHY
       Re:      United States v. Rainiel Del Rosario Rojas
                                                           United States Magistrate Judge
                21-mj-2676

Dear Judge McCarthy:

        I am writing in regard to Rainiel Del Rosario Rojas, who was released on March 10,
2021, pursuant to a partially secured bond in the amount of $75,000. Under the terms of his
release, Mr. Rosario Rojas is subject to home detention but he is allowed to leave his home for
employment related purposes. Currently, Mr. Rosario Rojas’ travel is restricted to the Southern
District of New York and the Eastern District of New York, but his boss has informed me that he
needs to travel through New Jersey to get to construction sites in New York City or Long Island.
Under these circumstances, I ask that the terms of Mr. Rosario Rojas’ release be modified to
allow him to travel, with prior approval from Pretrial, in the District of New Jersey for work-
related purposes.

       I have communicated with Assistant United States Attorney Steven Kochevar and he
does not object to this request. I have also spoken to Leo Berrios at Pretrial Services, and he
does not object.

       Thank you very much for your consideration.

                                                             Sincerely,



                                                             Benjamin Gold
                                                             Assistant Federal Defender

cc:    AUSA Steven Kochevar
       Pretrial Officer Leo Barrios
